 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDGresham Transfer and Line Drivers, Helpers,Pickup and Delivery Local #741, affiliated withthe International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica Case 19•CA -1497128 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 25 July 1983 Administrative Law Judge Tim-othy D Nelson issued the attached decision TheRespondent filed exceptions, a supporting brief,and a motion to strike the General Counsel's an-swering brief The General Counsel filed an an-swering brief to the Respondent's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommendedOrder 1ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, GreshamTransfer, Kent, Washington, its officers, agents,successors, and assigns, shall take the action setforth in the OrderWe deny the Respondent s motion to stnke the General Counsel s answermg brief as it is without meritIn determining that the Respondent could not depend on the Union spnvileged" refusal to discuss mid term modifications to support the contention that its unilateral wage cut was justified, the judge relied on OakCliff-Golman Baking Co, 207 NLRB 1063 (1973), enfd 505 F 2d 1302(5th Cir 1974) cert denied 423 U S 826 (1975) Although he wouldaffirm the Judge s findings and conclusions Chairman Dotson does notagree with part of the rationale in Oak Cliff-Golman In the Chairman'sopinion, the Board must have flexibility in this area to fashion appropnate remedies depending on the exigencies of the situationDECISIONSTATEMENT OF THE CASETIMOTHY D NELSON, Administrative Law JudgeLine Drivers, Helpers, Pickup and Delivery Local #741,affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica (Union) filed unfair labor practice charges on Sep-tember 15, 1982, against Gresham Transfer (Respondent),which were investigated under the supervision of the Re-gional Director for Region 19 of the National Labor Re-lations Board (Board) The Regional Director issued acomplaint and notice of hearing against Respondent onOctober 29 Respondent duly answered, and I heard thematter in trial at Seattle, Washington, on April 7, 1983The General Counsel and Respondent each filed timelyposttrial briefs, which I have duly consideredThe IssueWas Respondent's admitted unilateral imposition of a15-percent wage reduction in the union-represented bar-gaining unit Justified by exceptional circumstances?FINDINGS OF FACTThis is an undisputed record, and summary findingsare warranted Respondent is an Oregon corporationwhich conducts a trucking business It operates a heavyhauling division which has terminals in Portland,Oregon, and Kent, Washington A Portland-basedTeamsters local represents Respondent's Portland driversand contracts separately with Respondent We are con-cerned with Respondent's practices at the Kent terminal,whose drivers are represented by the Union 2A labor agreement was in effect between the Unionand Respondent for the Kent unit, which was due toexpire on July 31, 1982 Beginning in August 1981, andcontinuing thereafter, Respondent regularly sought theUnion's agreement to renegotiate the contract wage ratesdue to claimed net operating losses Respondent pro-posed a variety of specific downward changes in wagerates and other contract terms having economic impact,3but also indicated that other alternatives to its specificproposals might be acceptable 4 The Union repeatedlyeither Ignored those requests or affirmatively expressedits unwillingness to engage in any midcontract rollbacksin wage rates or other conditionsOn February 25, the Union served on Respondent acontract reopener notice, expressing a "desire to reviseor change terms or conditionsfor the next contactperiod" from those contained in the then-current laboragreement Respondent replied in similar vein a weeklaterOn April 6,5 Respondent wrote to the Union request-ing "a meeting to open the contract at the very earliestdate" due to the alleged financial precariousness of thecurrent operation The Union did not specifically reply,so far as this record shows Absent any other indicationto the contrary, however, I find from the terms used inthat letter that Respondent was not thereby seeking ameeting to settle terms for a new contract to replace theexisting contract when it expired Rather, I find that thisletter was another attempt by Respondent to get theUnion to bargain over proposed rollbacks during theterm of the then-current contract 6Respondent, admittedly an employer in commerce, also admittedlybought and had shipped to Washington more than 850,000 worth ofgoods or services directly from outside Washington in a representativeannual penod2 The bargaining unit described at Conclusion of Law 3, infra, and Itsappropriateness is admitted by Respondent'See, e g , R Exhs 3, 5, and 74 See R Exh 7, penultimate paragraphAll dates hereafter are in 1982 unless otherwise specifiedo The testimony of Respondent s agent Ulmer, at Tr 55 10-16, tends toconfirm this Impression272 NLRB No 77 GRESHAM TRANSFER485On July 13, the Union mailed to Respondent a com-prehensive written proposal for changes in the laboragreement to be effective August 1 Among other pro-posed changes, the Union sought an hourly wage in-crease of $1 50, effective August 1, with additional 50-cent hourly increases effective on August 1, 1983, and1984On July 15, Respondent acknowledged receipt of theUnion's opening proposal for a new contract and for-warded a copy of Respondent's own proposal Therein,Respondent proposed, inter atm, a reduction in somehourly wage rates 7It appears that Respondent had conducted some bar-gaining sessions in Portland with the Portland local inJuly, but that the Union's representatives did not attendThis was the result of an agreement apparently reachedbetween Respondent's labor relations representativeYork and the Union's representatives to await the resultsof an audit of Respondent's operations then being con-ducted by the Portland local 8The record reflects that another meeting, attended bySwift, occurred on August 26 9 In the absence of evi-dence of any other intervening meetings, I find that therewere none In the absence of any evidence of such re-quests, I find further that Respondent did not seek anyother meetings with the Union between July 21 andAugust 26On August 20, however, York had sent an "InterimProposal" to the Union In it York proposed that the ex-pired collective-bargaining agreement be extended forthe period August 16-October 16, 1982, with certain "ex-ceptions," the most notable of which for our purposeswas that "Effective August 16, 1982 each wage classifi-cation shall be reduced by fifteen percent factor"As expressed by York, "The purpose of this proposal isto allow the parties additional time in which to concludecollective bargaining toward the renewal agreementwhich shall become effective August 1, 1982"In an accompanying letter, York also alluded to someprior understanding that the Union's members would be"voting" in some fashion on the interim proposal beforeAugust 26 York also confirmed in the cover letter thathe planned to meet with Swift on August 26 "to bargainover the present agreement"7 It is not at all clear from exhibits and testimony to whom thesehourly rates applied or when they applied I make this finding and similarfindings below about wage proposals in reliance on the uncontradicted(although summary) testimony of Respondent s representative Ulmer andon stipulations or admissions made by the parties Attempts to understandon this spare record the significance and/or applicability of varioushourly and "mileage' and "subsistence" and COLA" rates which appearin the labor agreements, and contract proposals of record herein havebeen abandoned as fruitless What is clear is that none of Respondent sproposals for reduced wages under a new comprehensive labor agreement were ever across the-board" in character Only its 'Interim Proposal' discussed below had such character8 In a letter written by York to the Union's agent Swift on July 21 (RExh 16), York alluded to an earlier conversation in which Swift andYork had agreed that Swift would attend the next scheduled bargainingmeeting after the audit9 August 25 is the date adopted by Respondent's witness in testimony,although documentary matenal introduced by Respondent, includingnotes of York written thereon, suggests instead that the meeting was onAugust 26 See R Exhs 17 and 18 I rely on the latterThe record does not show whether a vote was takenon the interim proposal, nor how, if at all, the Union'srejection of it was communicated 1• In any case, an en-tirely new comprehensive written contract proposal waspresented by Respondent to the Union during the face-to-face bargaining session on August 26 Unlike the inter-im proposal, the "August 26" proposal contained a moredetailed proposed schedule of rates which reflected re-ductions which varied as a percentage, item by item 11On August 31, however, Respondent admittedly im-plemented a 15-percent-across-the-board wage reductionin the Kent unit, having retroactive effect to August 16Respondent acknowledges that this was done unilateral-15712 and I therefore find that there was no prior noticeto the Union of an intention to implement what hadtheretofore been a mere "proposal" which the Union hadnot acceeded to It is this admitted unilateral wage re-duction, effective in the period August 16-December 113which is challenged by the complaintAdditional findings are reserved to the analysis in thenext sectionAnalysis and ConclusionsAs noted above, and as Respondent has conceded, thequestion here is whether Respondent's admitted unilater-al wage reduction was justified by exceptional circum-stances, for, as a general proposition, an employer maynot unilaterally change wages or other established condi-tions of employment in a union-represented unit Morespecifically, an employer must normally notify suchunion of its intention to make such a change and must doso sufficiently in advance of any such proposed changeto afford the union an opportunity to bargain about thechange if it wants to do so NLRB v Benne Katz, 369U S 736, 743 (1962) And, in circumstances such as thisone, where the parties are involved in bargaining for anew labor agreement to succeed an expired one, the em-ployer's obligation to refrain from such unilateralchanges extends beyond the mere duty to give adequateadvance notice and an opportunity to bargain, it encom-passes the duty to refrain from implementation at all,1• The General Counsel makes a number of representations on briefabout the facts of this case which do not seem to have record supportThese include the assertions (p 2) that Swift an agent of the Uniontook the Employer s Interim Proposal to a unit vote on August 26,1982, where it was rejected He communicated the vote to York onAugust 28, 1982 " Here, as elsewhere, the General Counsel has not troubled to identify the portion of the record on which he relies My ownsearch of the record does not specifically confirm the General Counsel'squoted assertion of fact I find that the Union rejected the interim proposal but I do so based only on the presumption that Respondent wouldhave proved It as a defense to this complaint if, indeed, the Union hadaccepted that Interim proposal" See, e g, the 'fact sheet which Respondent prepared to characterize the percentage reductions in the various identified wage categoriesand which it presented to the Union along with the "August 26 proposal" Although the term was not used in the stipulation of the parties inwhich Respondent acknowledges that it implemented the 15-percent reduction, Respondent has elsewhere conceded the 'unilateral" quality ofits actions See, e g , R Br, 2-3 et seq" On that latter date, as the General Counsel acknowledged at Tr 13,the parties concluded a new overall labor agreement which 'stopped the15 percent reduction 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDunless and until an overall Impasse has been reached onall bargaining subjects Winn-Dixie Stores, 243 NLRB972, 974-975 (1979)Here, Respondent's admitted implementation unilater-ally of an across-the-board wage cut of 15 percent suf-fered from two vices First, Respondent never notifiedthe Union of its intention to make such a changeSecond, even if it had, there is no basis for concludingthat an impasse had been reached by the parties Indeed,there is no contention by Respondent of any such im-passe Respondent's agent Ulmer conceded that when the"August 26" proposal was presented to the Union," theparties then spent considerable time in discussions aboutother areas of the proposed contract Nothing in Ulmer'stestimony about that bargaining session would warrantthe conclusion that the only outstanding point of dis-agreement was with respect to the interim proposal 15Accordingly, where it was stipulated that Respondentnevertheless implemented a 15-percent reduction onAugust 31, retroactive to August 16, and where, lessthan a week before August 31, the parties were still ap-parently engaged in fruitful bargaining over an entirepackage of bargaining proposals, I must conclude thatthere had been no prior overall impasse I note also asfurther evidence pointing in the same direction that itwas not until November 23, 1982, that Respondent pre-pared what it termed its "full and final offer," thus sug-gesting that the parties' positions were still relativelyfluid before that pointAn examination of Respondent's arguments on briefleads to the conclusion that Respondent has taken some-thing of a "kitchen sink" approach to its defense I donot dwell on the plainly spurious or inconclusive sugges-tion which Respondent has variously made, however,since Respondent ultimately "relies" on the legal doc-trines applied by the Board in AAA Motor Lines, 215NLRB 793 (1974), and M & M Contractors, 262 NLRB1472 (1982) 16Briefly, the cited cases have recognized that an em-ployer may be justified in making unilateral changes"[w]hen a union, in response to an employer's diligentand earnest efforts to engage in bargaining, insists oncontinually avoiding or delaying bargaining" M & M,262 NLRB at 1472 citing AAA Motor Lines, supra In M& M, the Board found that an employer was justified inimplementing a certain set of changes unilaterally, eventhough the change was made only 5 days after the em-i4On this vague record, it is possible to conclude that Respondentviewed the August 26 proposal as supplanting any proposals made beforeit, including the interim proposal I think it more likely, however, thatRespondent intended that the interim proposal be accepted as the basisfor ongoing wage payments pending the reaching of a new overall agreement To accept this interpretation provides grounds for doubt, however,about Respondent's intentions and/or its expectations For, absent overallimpasse in bargaining for a new agreement, Respondent could not lawfully implement any wage reduction or other change in conditions WinnDixie, supra And, since this was the case, It is difficult to envision anyincentive which the Union might have had to acquiesce in the interimproposal" At best, Ulmer s confusing testimony on this point is to the effectthat the intenm proposal, as well as the most recent comprehensive contract proposal, were all discussed "quite thoroughly," and that some"mutual agreement" was reached on some issues'6R Br 11ployer had presented a written detailed contract proposalto the union, because the union had generally "manifest-ed its aversion to bargaining" over a period of 7 monthsand, more specifically, the union had refused during aperiod from April to November to give the employer abargaining date and then further delayed in the settingup of a meeting thereafter Ibid The Board neverthelessmade clear in M & M that its holding was linked to "theparticular circumstances present here" and also tookpains to stress that "Normally, an employer must allow aunion more than the 5-day period, present in this case,between the time the union receives the employer's pro-posed contract changes and the time the employer imple-ments those changes" IbidRespondent points to the fact that it had been tryingsince 1981 to get the Union to negotiate about "contractrelief' to ease its supposedly difficult financial situa-tion," and likens the Union's unwillingness to discussmidcontract wage reductions to the dilatory andstonewalling conduct of the unions in M & M, supra,and AAA Motor Lines, supra But the comparison is notapt, for the obvious reason that a contracting party is not"requided] to discuss or agree to any modification of theterms and conditions contained in a contract for a fixedperiod, if such modification is to become effective beforesuch terms and conditions can be reopened under theprovisions of the contract" See Section 8(d) of the Act,see also Oak Cliff-Golman Baking Co, 207 NLRB 1063,1064 (1973), enfd 505 F 2d 1302 (5th Cir 1974), certdenied 423 U S 876 (1975)Accordingly, Respondent cannot rely on the Union'sprivileged unwillingness to talk about midterm contractchanges as evidence, such as that relied on in M & M,supra, and AAA Motor Lines, supra, that the Union wasguilty of any persistent unwillingness to meet and bar-gain about terms for a new labor agreement Indeed, oncethose terms became ripe for discussion by the exchangein early 1982 of "reopener" letters, there is no evidencein the record to support the conclusion that the Unionwas unwilling to meet at reasonable times and intervalsto engage in such discussionsI conclude, therefore, that there was neither a good-faith bargaining impasse before Respondent unilaterallyreduced unit wages, nor was there any background ofbargaining intransigence by the Union which might haveprivileged Respondent in taking such action Respondentthus violated Section 8(a)(5) and (1) of the Act, substan-tially as allegedCONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act" 1 cannot and do not decide on this record whether Respondent wasin financial trouble, or, if so, whether it had reached the cnsis stagewhich York sought to portary in letters dated as early as September 24,1981 See R Exh 5 a letter to the Union with a handstamped notation,urgent" at the top, and continuing shutdown threats if relief were notimmediately granted GRESHAM TRANSFER4873 At all times material herein, the Union has been theexclusive collective-bargaining representative of Re-spondent's employees in the appropriate unit described asfollowsAll line drivers of Respondent working out of itsKent, Washington facility but excluding office cleri-cal employees, professional employees, guards, andsupervisors, as defined in the Act4 By unilaterally reducing the wages of unit employ-ees by a factor of 15 percent effective in the periodAugust 16 to December 1, 1982, Respondent has failedand refused to bargain collectively in good faith with theUnion as the exclusive collective-bargaining representa-tive of the employees in said unit, and Respondent there-by has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) of theActTHE REMEDYHaving found that Respondent engaged in violationsof the Act, I shall provide in my recommended Orderthat Respondent cease and desist therefrom, that it makeunit employees whole, with interest, for the losses theysuffered in the period August 16-December 1, 1982,"and that Respondent post an appropriate remedial noticeand comply with its provisionOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Gresham Transfer, Kent, Washing-ton, its officers, agents, successors, and assigns, shall1 Cease and desist from refusing to bargain collective-ly in good faith with the Union as the exclusive collec-tive-bargaining representative of employees in the unitelsewhere found to be appropriate hereby making unilat-eral changes in wages, hours of work, or other terms andconditions of employment affecting said employees, orby like or related action in derogation of its bargainingobligations under Section 8(d) of the Act2 Take the following affirmative action necessary toeffectuate the purposes and policies of the Act(a)Consistent with section V of this decision cap-tioned "The Remedy," make unit employees whole, withinterest, for all losses they suffered as a consequence ofRespondent's unlawful implementation of a 15-percentwage reduction in the unit effective in the period August16, 1982, to December 1, 1982(b)Preserve and, on request, make available to theBoard or its agents all payroll and other records neces-19 All amounts necessary to fulfill Respondent s make whole obligalions under this Order shall be computed in accordance with formulasand policies set forth in F W Woolworth Co, 90 NLRB 289 (1950), IsisPlumbing Co, 138 NLRB 716 (1962), and Florida Steel Corp, 231 NLRB651 (1977)19 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposessary or helpful in the determination of amounts requiredto make employees whole under this Order(c)Post at its Kent, Washington terminal copies of theattached notice marked "Appendix "2• Copies of thenotice, on forms provided by the Regional Director forRegion 19, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply_20 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading 'Posted by Order of the National Labor Relations Board" shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, Join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT make changes in the wages, hours ofwork, or other terms and conditions of employment inthe unit of drivers represented by Local Drivers, Help-ers, Pickup and Delivery Local #741 affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America unless we firstnotify that Union of our intentions and fulfill our obliga-tions under the Act to bargain in good faith about suchchangesWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed by the ActWE WILL make all drivers in the Kent bargaining unitwhole, with interest, for the losses they suffered as aresult of our unlawful reduction of wages effective in theperiod August 16 to December 1, 1982GRESHAM TRANSFER